Exhibit 10.1
 
Amerisource Funding, Inc.
7225 Langtry St.
Houston, TX 77040
713-863-8300 / (800) US MONEY
713-460-1364 FAX
www.amerisourcefunding.com
 

FAX           Date: 4/15/14 Pages: 2       To:  James Villa     Infinite Group,
Inc. (“IGI”)     Phone: 585-385-0610  Fax: 585-385-0614       From:  D. Michael
Monk     Phone: 713-863-8300 Fax: 713-460-1369       Subject: Account
Modification

 
Please find below the approved modifications to IGI’s account. Upon our receipt
of your acceptance, these revisions will become effective immediately on all
future advances made to IGI.
 
Revised Client Terms:
 

  Advance Rate: Increased to 85.000%         Discount/Fee: Reduced to flat
0.466% per invoice, based on continued average pay days of 40 days or less.  May
be adjusted annually on a prorated basis if future average pay days slows to
more than 40 days, but only as to new accounts purchased thereafter.        
Interest rate: Prime + 4.000% per annum, charged monthly in arrears against the
average daily outstanding balance of funds advanced.  Prime Rate shall be as
published and updated from time to time in the Wall Street Journal, with no
floor on the Prime Rate.         Minimum Usage Fee: 0.032% per month (0.384% per
annum) multiplied by the difference between $1,500,000 and the total accounts
purchased during such month, calculated and charged monthly in arrears.        
Contract Term: Extension of existing maturity date to October 5, 2015.  IGI may
terminate the Agreement by giving at least thirty (30) days written notice prior
to each annual maturity date.  Otherwise, the term will automatically renew for
an additional twelve months.         Financing: Total aggregate line of credit
available is $2,000,000, with a sub-limit of $1,500,000 for Hewlett Packard.    
    Program Access Fee: None.         Enrollment Fee: None.

 
Of course, you will continue to receive the same flexible and reliable funding
and award-winning customer service.  And, as always, there are no financial
covenants, field audit requirements, legal documentation fees, closing or
commitment fees – Amerisource has none of these.
 
We greatly value you as a customer and are committed to providing a program that
meets your needs and truly gives you the Freedom to Grow.  We are appreciative
of the dependable and professional relationship you have provided to us thus
far, and we are grateful for the opportunity to serve your company.  We hope and
trust that these revisions will work to satisfy your business
needs.  Acknowledge and return via fax to (713) 460-1369.  Upon receipt, the
modifications will take effect immediately on all future advances.
 
Please do not hesitate to contact me directly if I can ever be of service.
 
Sincerely,
 
/s/ D. Michael Monk
 
D. Michael Monk
Managing Director
 
Acknowledged and Accepted:
 
INFINITE GROUP, INC.
 
/s/ James Villa
 
Name: James Villa         
Title:  President             
4/18/2014